B. F. SAFFOLD, J.
The appellants, in behalf of themselves and all other creditors of the firm of S. & E. Deming, filed the bill for the settlement in tbe chancery court of the estates of the partners, both deceased. The appellee, Mallett, was administrator of each estate, and had made final settlement of them severally, as insolvent. His demurrer to the bill, on the ground of the lapse of more than two years between the date of the settlements and the filing of the bill, was sustained. The complainants insisted, that the jurisdiction of the probate court was not adequate for the settlement *555of Mallett’s administration of both estates, in the relation they stood to each other. Inasmuch as the probate court generally has jurisdiction of estates, the exceptional case only arises upon the occasion for the exercise of superior powers. The complainants duly filed their claims against the insolvent estates of the decedents, and no controversy seems to have arisen between the individual and partnership creditors. In Carswell v. Spencer (44 Ala. 204), the test of jurisdiction is stated to be, two parties, one for whom, and another against whom, the judgment may be rendered. It is not the possibility of difficulty in this respect which divests the jurisdiction of the probate court, but its actual occurrence.
The decree is affirmed.